Citation Nr: 0104545	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome for the purpose of accrued benefits.  

2.  Entitlement to service connection for bilateral hearing 
loss for the purpose of accrued benefits.  

3.  The propriety of the initial 10 percent evaluation 
assigned for arthritis of the right knee for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to 
September 1967.  He died on May [redacted], 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and March 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In May 1997, the RO denied the veteran entitlement to service 
connection for bilateral carpal tunnel syndrome and bilateral 
hearing loss.  He filed a notice of disagreement in June 1997 
and a substantive appeal in August 1997.  In January 1998, 
the veteran, through his representative, requested that his 
"claim be amended" to include service connection for right 
knee disability.  By its March 1998 rating decision, the RO 
granted service connection for arthritis of the right knee 
due to trauma, status post anterior cruciate ligament and 
medial collateral ligament repair, and assigned the 
disability a 10 percent evaluation, effective May 19, 1997 
(the date of the original claim.  Later in March 1998, the 
veteran filed a notice of disagreement with the initial 10 
percent evaluation assigned the disability; he filed a 
substantive appeal in June 1998.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (appeals from original awards are not 
construed as claims for increased ratings).  Hence, the Board 
has recharacterized that issue as involving the propriety of 
the assignment of the initial rating.  

The veteran died on May [redacted], 1999, while his appeal of the 
above-mentioned issues was pending before the Board.  Because 
of his death, the Board had no jurisdiction to adjudicate the 
merits of his appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (2000); see also Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  In June 1999, the Board dismissed 
the veteran's appeal for lack of jurisdiction.  

In June 1999, the appellant, surviving spouse of the veteran, 
filed her claim for accrued benefits.  In a July 1999 
decision, the RO denied the appellant's claim of service 
connection for the veteran's bilateral carpal tunnel syndrome 
and bilateral hearing loss, and found that the initial 
assignment of a 10 percent evaluation for the veteran's right 
knee disability was appropriate, for the purpose of accrued 
benefits.  Hence, the RO held that there were no periodic 
monetary benefits to which the veteran was entitled due and 
unpaid at the time of his death.  The appellant's claim for 
accrued benefits was denied.  The appellant appealed the RO's 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran died in May 1999.  At the time of his death, 
he had claims pending for service connection for bilateral 
carpal tunnel syndrome and for bilateral hearing loss, and a 
claim pertaining to the propriety of the initial 10 percent 
evaluation assigned for arthritis of the right knee.  

3.  The appellant, as the surviving spouse of the veteran, 
filed her claim for accrued benefits in June 1999, which is 
within one year following the veteran's death.  

4.  There is no medical evidence of a nexus or link between 
the veteran's bilateral carpal tunnel syndrome, which was 
first shown many years after his separation from military 
service, and his military service.  

5.  There is no medical evidence of a nexus or link between 
the veteran's bilateral hearing loss, first shown many years 
after his separation from military service, and his military 
service.  

6.  The veteran's right knee arthritis was manifested by 
subjective complaints of knee pain and objective findings of 
slight limitation of motion without indication of pain on 
motion, pain with valgus stress over the medial collateral 
ligament, no pain over the anterior cruciate ligament, mild 
effusion, normal patellofemoral tracking, no gross 
instability, and X-ray findings confirming the presence of 
arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal 
tunnel syndrome, for the purpose of accrued benefits, have 
not been met.  38 U.S.C.A. §§ 1110, 5101(a), 5121(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

2.  The criteria for service connection for bilateral hearing 
loss, for the purpose of accrued benefits, have not been met.  
38 U.S.C.A. §§ 1110, 5101(a), 5121(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2000).  

3.  The criteria for a disability evaluation in excess of 10 
percent for arthritis in the right knee, for the purpose of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5101(a), 5121(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Periodic monetary benefits authorized under laws administered 
by the VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death (emphasis added), 
and due to the payee but unpaid for a period not to exceed 
two years prior to the last date of entitlement will, upon 
the death of the payee, be paid, in the following order, to 
(1) the payee's spouse, children, or dependent parent(s); (2) 
upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children; (3) upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation; and (4) in all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296 (Fed. Cir. 
Feb. 11, 1998).  

In the case at hand, the veteran died in May 1999 and, at the 
time of his death, he had claims pending for service 
connection for bilateral carpal tunnel syndrome and for 
bilateral hearing loss, and a claim pertaining to the 
propriety of the initial 10 percent evaluation assigned for 
arthritis of the right knee.  In June 1999, the appellant, as 
surviving spouse of the veteran, filed her claim for accrued 
benefits.  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998) (a survivor's accrued benefits 
claim derives from the veteran's having had a claim pending 
at date of death).  See also Zevalkink v. Brown, 6 Vet. App. 
483, 489-90, aff'd 102 F.3d 1236 (Fed. Cir. 1996) (an accrued 
benefits claimant basically has the right to stand in the 
shoes of the veteran and pursue his claim after his death).  
Hence, in connection with its consideration of this appeal, 
the Board will adjudicate the claims of service connection 
for bilateral carpal tunnel syndrome and bilateral hearing 
loss, as well as the priority of the initial 10 percent 
evaluation for arthritis of the right knee, each for the 
purpose of accrued benefits, on the basis of the evidence 
that was actually or constructively of record at the time of 
the veteran's death in May 1999.  

The Board notes, at the outset, that Congress recently 
amended 38 U.S.C.A. § 5107 (and amended or added other 
relevant provisions) to expand VA's duty assist a claimant in 
developing all facts pertinent to a claim for benefits.  Such 
duty includes requesting information as described in 
38 U.S.C.A. § 5106, and certain notification requirements 
when requested information has not been received.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107).  However, because the adjudication of the accrued 
benefits claims at issue must be based on evidence actually 
or constructively in the file at the time of the veteran's 
death, the notification and development provisions of the 
VCAA of 2000 are not applicable in this appeal. 

I.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A.  Carpal Tunnel Syndrome

The veteran's service medical records do not reflect any 
complaints or findings pertaining to upper extremity or wrist 
problems.  On both entry and separation examinations, his 
upper extremities were normal.  These records do not show any 
wrist injury.  His service personnel records show that he was 
a radio and telegraph operator during his military service.  

The veteran's private outpatient treatment records for 1981 
to 1993 initially reflect upper extremity problems in March 
1983, at which time left carpal tunnel syndrome was noted.  
He underwent left carpal tunnel decompression in June 1983.  
In October 1990, he underwent right ulnar nerve exploration, 
decompression, anterior transposition, and medial 
epicondylectomy.  In April 1993, again he underwent left 
carpal tunnel release and in October 1993, he underwent 
release of the right volar carpal ligament and decompression 
of the right ulnar nerve.  

The report of the veteran's May 1997 VA examination notes 
diagnoses of status-post carpal tunnel syndrome procedures, 
left and right; status-post ulnar reposition procedure of the 
right arm; status-post ganglion cyst removal from the left 
wrist; bilateral peripheral neuropathy with diabetes 
mellitus; residual weakness and numbness in both hands from 
carpal tunnel and right ulnar neuropathy; and residual 
weakness involving the left hand from carpal tunnel 
predominantly, with mild atrophy involving the thenar and 
hypothenar muscles of both hands.  

Lay statements submitted in August 1997 from family members 
relate to the veteran's complaints of bilateral hearing loss.  
During his personal hearing held in January 1998, the veteran 
testified that he was a radioman, high speed operator, 
cripto-graphic repairman, teletype repairman and chief until 
his retirement in 1967.  He related that, during those twenty 
years, he operated radio equipment and typewriters and that 
his private physician had told him typing caused carpal 
tunnel syndrome.  He stated that, after service, he worked as 
an insurance underwriter and did little typing.  Therefore, 
it was his contention that bilateral carpal tunnel syndrome 
was incurred during his many years of active military 
service.  

In applying the relevant law and regulations to the facts in 
the case, the Board notes that the veteran's numerous DD Form 
214s (Service Discharge) indicate that he was a radio and 
telegraph operator during his military service from 1948 to 
1967.  Nonetheless, there is no indication in his service 
medical records of any complaints of findings pertaining to 
carpal tunnel syndrome or symptomatology associated with 
carpal tunnel syndrome.  It is not until some sixteen years 
after the veteran's retirement from active service that 
carpal tunnel syndrome was first medically shown, first in 
one wrist and subsequently in the other.  Later medical 
evidence confirmed that the veteran had bilateral carpal 
tunnel syndrome.  However, it is significant that the medical 
evidence does not include a medical opinion of a nexus 
between the veteran's bilateral carpal tunnel syndrome and 
his active military service, and the appellant has not 
indicated that any such opinion exists.  Hence, there is no 
competent evidence to support the claim.

Although the appellant believes that her deceased husband's 
military duties were the cause of his later appearing 
bilateral carpal tunnel syndrome, as a lay person without 
medical training, she is not competent to offer an opinion on 
a medical matter, such as the relationship between a current 
disability and service.  See Jones v. Derwinski, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Dersinski, 2 Vet. App. 609, 611 (1992).  

Thus, the Board finds that, at the time of the veteran's 
death, entitlement to service connection for bilateral carpal 
tunnel syndrome was not warranted; therefore, there are no 
periodic monetary benefits to which the veteran was entitled 
that were due and unpaid on this issue.  For that reason, the 
appellant's claim for accrued benefits based on service 
connection for bilateral carpal tunnel syndrome is denied.  

B.  Hearing Loss

The veteran's service medical records do not reflect any 
complaints or findings pertaining to a hearing loss.  Both at 
service entry and many years later at separation, the 
veteran's ears were found normal on examination.  Likewise, 
over the many years of his military service, medical 
evaluations of his hearing consistently reflected 15/15 for 
whispered voice, bilaterally.  Nowhere in those records is 
there any indication of acoustic trauma.  

The veteran's post-service medical records for 1981 through 
1993 do not show that he was being treated for, or that he 
had any complaints related to, a hearing problem.  

In May 1997, the veteran underwent a VA audiological 
evaluation.  Air conduction pure tone thresholds, in 
decibels, were as follows (emphasis added): 




HERTZ



500
1000
2000
3000
4000
RIGHT
525 (?)
1000
45
70
80
LEFT
15
25
45
60
90







Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.  
The audiologist indicated that the veteran had normal hearing 
in his right ear through 500 Hertz, with mild to severe 
sensory neural hearing loss for the other frequencies; and 
normal hearing in his left ear through 1000 Hertz, with a 
mild to severe sensory neural hearing loss for the other 
frequencies.  On examination, the veteran had denied 
tinnitus.  

The lay statements submitted in August 1997 from family 
members essentially indicate that they noticed the veteran 
was beginning to exhibit hearing difficulty as early as the 
time he was on active duty.  During his January 1998 personal 
hearing, the veteran testified that he wore headsets and 
listened to radio equipment until his retirement from 
service.  He related that his family noticed his hearing loss 
while he still was on active duty and that an examiner had 
told him he should be referred for a hearing test at the time 
of his discharge from service.  However, he further testified 
that, at the time of the suggestion, he was so eager to be 
discharged that he deferred the examination.  

Applying the relevant law and regulations to the facts in the 
veteran's case, the Board notes that, as earlier indicated, 
nowhere in his service medical records is there any 
indication of hearing complaints or symptomatology associated 
with hearing problems, nor is there any indication of an 
injury or disease associated with hearing loss.  However, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the criteria of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Under the provision of 38 C.F.R. 
§ 3.385, impaired hearing is considered by the VA to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

In the veteran's case, since bilateral hearing loss was not 
clinically shown until some thirty years after he was 
separated from military service, clearly a chronic hearing 
loss for VA purposes was not shown in service.  While mild to 
severe sensory neural hearing loss above 500 hertz in the 
right ear and above 1000 Hertz in the left ear, had been 
confirmed on VA audiological examination in May 1997, the 
question remains as to whether the record presents a 
medically sound basis for attributing such hearing loss 
(presumed, for the purposes of this analysis, to constitute a 
hearing loss disability) to service.  

As mentioned earlier, the fact that the veteran exhibited no 
hearing loss while he was on active duty is worth noting, but 
is not controlling.  What is controlling, however, is that 
there is no competent evidence of record, i.e., a medical 
opinion, establishing a relationship, or nexus, between the 
veteran's recently exhibited bilateral hearing loss and a 
disease or injury that occurred while he was on active duty.  
The only evidence connecting the veteran's bilateral hearing 
loss, first medically documented some thirty years after his 
separation from active duty, consist of the unsubstantiated 
contentions of him, his wife, and other laypeople.  As 
indicated above, however, such assertions do not constitute 
competent evidence to support the claim.  See Jones, 7 Vet. 
App. at 137; Espiritu, 2 Vet. App. at 294-95.  Consequently, 
in the absence of a medical opinion, based on medical 
examination and review of the record, that it is at least as 
likely as not that the veteran's bilateral hearing loss was 
either caused by or was aggravated by a specific disease or 
injury noted in service, the appellant's claim on this issue 
must fail.  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak, 2 Vet. 
App. at 611.  

Hence, the Board finds that, at the time of the veteran's 
death, entitlement to service connection for bilateral 
hearing loss was not warranted; therefore, there are no 
periodic monetary benefits to which the veteran was entitled 
that were due and unpaid on this issue.  For that reason, the 
appellant's claim for accrued benefits based on service 
connection for bilateral carpal tunnel syndrome is denied.  

II.  A Higher Evaluation for Arthritis of the Right Knee

As noted in the introduction, above, in a May 1998 rating 
decision, the RO granted service connection for arthritis of 
the right knee due to trauma, status post anterior cruciate 
ligament and medial collateral ligament repair, and assigned 
the disability a 10 percent evaluation.  Essentially, the 
veteran, and now, the appellant, has asserted that right knee 
disability, resulting in daily pain, worse with activity, was 
more severe than reflected in the initial 10 percent 
evaluation assigned.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
in the case at hand, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

In connection with the veteran's claim for service connection 
for right knee disability, he underwent VA orthopedic 
examination in March 1998.  That examination report notes 
that the examiner had reviewed the records, in addition to 
examining the veteran.  During the evaluation, the veteran 
related that he experienced daily right knee pain, which was 
worse with activity.  He noted that he took medication for 
the pain but he did not wear a knee brace.  On examination, 
an 18-cm medial parapatellar incision and a 4-cm lateral 
incision were revealed.  Range of motion of the right knee 
was from 0 degrees to 130 degrees.  There was mild effusion 
and normal patellofemoral tracking.  Evaluation of the right 
anterior cruciate ligament showed a soft endpoint when 
compared to the other side but there was no gross 
instability.  He had a negative Lachman test.  There was pain 
with valgus stress over his right medial collateral ligament 
but no pain over his right anterior cruciate ligament.  There 
was moderate crepitus of his patellofemoral joint.  X-rays 
taken of the right knee revealed calcification of the 
articular cartilage.  There was mild decrease in joint space 
in the medial and lateral compartments with spurring of the 
tibial osteophytes.  The patellofemoral joint showed some 
inferior osteophytes.  The calcification of the articular 
cartilage was consistent with previous trauma.  The examiner 
offered that the veteran had relatively good stability and 
clinical examination and X-ray examination point to mild to 
moderate degenerative changes.  The physician further noted 
that the veteran had good range of motion and good strength 
with 5/5 strength across the knee.  

In the veteran's case, he had been assigned a 10 percent 
evaluation for arthritis of the right knee under Diagnostic 
Code 5010.  That diagnostic code prescribes that arthritis 
due to trauma, which is substantiated by X-ray findings, will 
be evaluated as degenerative arthritis under Diagnostic Code 
5003, which, in turn, prescribes that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260, for limitation of flexion, and 5261, for 
limitation of extension).  Where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the veteran's case, arthritis in his right knee has been 
confirmed by X-ray findings.  Diagnostic Code 5260 provides 
that a 10 percent evaluation is warranted if flexion is 
limited to 45 degrees.  A 20 percent evaluation is warranted 
if flexion is limited to 30 degrees, and a 30 percent 
evaluation is warranted if flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides that a 10 percent evaluation is 
warranted if extension is limited to 10 degrees.  A 20 
percent evaluation is warranted if extension is limited to 15 
degrees.  A 30 percent evaluation is warranted if extension 
is limited to 20 degrees. A 40 percent evaluation is 
warranted is extension is limited to 30 degrees, and a 50 
percent evaluation is warranted is extension is limited to 45 
degrees.  

As noted above, range of motion studies conducted during the 
March 1998 VA orthopedic examination clearly show that the 
veteran had no more than slight limitation of motion of the 
right knee, from 0 degrees to 130 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (0 degrees to 140 degrees being normal).  
These findings do not meet the criteria for a compensable 
evaluation under either Diagnostic Code 5260 or 5261, and 
there is no other medical evidence to indicate that such 
criteria had been met at any time since the effective date of 
the grant of service connection.  However, given the fact 
that some, albeit minimal, limitation of motion was shown, 
the RO correctly assigned a 10 percent evaluation, under 
Diagnostic Code 5010, in accordance with the provisions of 
Diagnostic Code 5003.  While the appellant asserts that the 
veteran had daily pain in the knee, worse with weather, 
Diagnostic Code 5003 provides no basis for assignment of a 
higher evaluation on the basis of pain; rather, functional 
loss due to pain appears to be contemplated in the assignment 
of the 10 percent evaluation under that diagnostic code.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  

Because there are specific diagnostic codes to evaluate the 
veteran's right knee arthritis, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
However, even if such consideration is appropriate, there is 
no other potentially applicable diagnostic code that provides 
a basis for a higher evaluation.  The medical evidence does 
not reflect any instability in the right knee.  During the 
veteran's August 1998 VA examination, the veteran related 
that he did not wear a knee brace and the examiner noted that 
no gross instability was found.  As such, Diagnostic Code 
5257 is not for application.  Likewise, even with the 
consideration of the late veteran's and his wife's assertions 
as to his pain, in the absence of medical evidence of, or of 
disability comparable to, ankylosis, dislocation of the 
semilunar cartilage, or impairment of the tibia and fibula, 
there is no basis for assignment of a higher evaluation for 
either disability under any other potentially applicable 
diagnostic code providing for more than a 10 percent 
evaluation.  See Diagnostic Codes 5256, 5258, and 5262.  

In the absence of more significant clinical findings 
regarding the veteran's right knee arthritis, the Board must 
conclude that the initial 10 percent schedular for arthritis 
under Diagnostic Code 5010 was entirely appropriate.  
Moreover, since the 10 percent evaluation is consistent with 
the greatest degree of disability shown since the grant of 
service connection, discussion of "staged rating" is 
unnecessary.  

The above determinations are based upon consideration of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's right knee arthritis.  In this regard, 
the Board notes that there is no showing that his right knee 
arthritis had caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
had necessitated frequent periods of hospitalization, or had 
otherwise had rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this mater 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that, at the 
time of the veteran's death, an evaluation in excess of 10 
percent for arthritis of his right knee was not warranted; 
therefore, there are no periodic monetary benefits to which 
the veteran was entitled that were due and unpaid on this 
issue.  For that reason, the appellant's claim for accrued 
benefits based on an initial disability evaluation in excess 
of 10 percent for arthritis of the veteran's right knee must 
be denied.  


ORDER

Service connection for bilateral carpal tunnel syndrome, for 
the purpose of accrued benefits, is denied.  

Service connection for bilateral hearing loss, for the 
purpose of accrued benefits, is denied.  

As the assignment of an initial 10 percent evaluation for 
arthritis of the right knee 
was proper, an evaluation in excess of 10 percent for 
arthritis of the right knee, for the purpose of accrued 
benefits, is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

